1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                      ***
      CARLIN WASHBURN,
4
                           Plaintiff,
5                                                         2:19-cv-01120-JCM-DJA
      vs.                                                 ORDER
6     UNIVERSITY MEDICAL CENTER OF
      SOUTHERN NEVADA; DR. JOHN ONYEMA;
7
      and DOES 1 through 10,
8                           Defendant.
9

10           On February 25, 2020, the Court scheduled a show cause hearing for 11:00 AM PDT, March 23,
11   2020.
12           The Court has reviewed Plaintiff’s response to the Order to Show Cause (ECF NO. 14).
13           Due to the evolving health crisis in the community regarding COVID-19, and consistent with the
14   recommendations of the CDC to ensure the safety of the community through social distancing, IT IS
15   HEREBY ORDERED that the show cause hearing scheduled for 11:00 AM PDT, March 23, 2020, will
16   be conducted by telephone.
17           The call-in telephone number is (888)273-3658, access code: 3912597. The call must be made five
18   minutes prior to the hearing time. The court will join the call and convene the proceedings. To improve
19   sound quality, the parties should use a land line, at all possible. The use of a speaker phone during the
20   proceedings is prohibited.
21           DATED this 19th day of March, 2020.
22                                                              _________________________
                                                                CAM FERENBACH
23                                                              UNITED STATES MAGISTRATE JUDGE

24

25
